

113 S1903 IS: Prepaid Card Disclosure Act of 2014
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1903IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Warner introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide greater fee disclosures for consumers who have prepaid cards, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Prepaid Card Disclosure Act of 2014.2.Spending
			 accounts(a)Spending
			 accountsThe Electronic Fund
			 Transfer Act (15 U.S.C. 1693 et seq.) is amended—(1)by redesignating section 923 (15 U.S.C.
			 1693 note), relating to the effective date of the Electronic Fund Transfer Act,
			 as so designated by section 1073 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203; 124 Stat. 2060), as section
			 925;(2)by redesignating section 922 (15 U.S.C.
			 1693r), relating to exemptions for State regulation, as so designated by
			 section 1073 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (Public Law 111–203; 124 Stat. 2060), as section 923; and(3)by inserting after section 923, as so
			 redesignated, the following:924.Spending
				accounts; disclosure of fee information(a)DefinitionFor
				purposes of this section, the term spending account—(1)means a transaction
				account, other than as defined in section
				903(2)—(A)that is
				established by a consumer or on behalf of a consumer at an insured depository
				institution (as defined in section 3(c) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813(c)));(B)that contains the
				funds of a consumer;(C)to which payments
				are to be made by a consumer, or at the direction of a consumer;(D)to which
				recurring electronic fund transfers may be made, at the direction of a
				consumer; or(E)from which
				payments may be made at the direction of a consumer through the use of a card,
				code, or device;(2)includes a
				transaction account described in paragraph (1)—(A)that is operated
				or managed by a financial institution, or any other person; and(B)the funds of
				which are—(i)pooled with the
				funds of a person other than the person who established the account; or(ii)held in a name
				other than that of the person who established the account; and(3)does not
				include—(A)a nonreloadable
				general-use prepaid card, as defined in section 915(a)(2)(A), in an amount that
				does not exceed $250;(B)a general-use
				prepaid card, as defined in section 915(a)(2)(A), that is solely associated
				with—(i)a health plan to
				which section 105 of the Internal Revenue Code of 1986 applies;(ii)a qualified
				transportation fringe, as defined in section 132(f) of the Internal Revenue
				Code of 1986;(iii)a health
				savings account, as defined in section 223(d) of the Internal Revenue Code of
				1986; or(iv)any other
				healthcare benefit account, including a healthcare account relating to Medicare
				or Medicaid benefits;(C)a gift
				certificate, as defined in section 915(a)(2)(B);(D)a store gift
				card, as defined in section 915(a)(2)(C);(E)an electronic
				promise, plastic card, or payment code or device described in clause (i), (v),
				or (vi) of section 915(a)(2)(D);(F)a nonreloadable
				card labeled as a gift card and marketed solely as a gift card;(G)a nonreloadable
				loyalty, rebate, or promotional card; or(H)a debit card or general-use prepaid card that has been provided to a person pursuant to a Federal, State or local government administered payment program, in which the person may only use the debit card or general-use prepaid card to transfer or debit funds, monetary value, or other assets that have been provided pursuant to such program.(b)Disclosure of
				fee information(1)Disclosure
				requiredEach financial institution or entity that is operated, managed, or controlled by a financial institution, or any other person that offers a spending
				account shall provide to a consumer—(A)together with any
				application, offer, or solicitation for a spending account, a table of any
				fees that may be charged in connection with the spending account that—(i)can be easily
				understood by the consumer;(ii)is
				clearly and conspicuously displayed to the consumer before purchase; and(iii)includes, at a
				minimum, the amount and a description of each fee that may be charged in connection with the spending account by the
				financial institution or entity that is operated, managed, or controlled by a financial institution, or any other person; and(B)on the card or
				other means of access, a toll-free telephone number and website at which the
				consumer may access a clear and conspicuous disclosure of the fees that may be
				charged in connection with the spending account.(2)QR codeThe Bureau may, in accordance with any rules established under paragraph (3) and in addition to the disclosure requirements under paragraph (1), require the  placement of a QR code, barcode, or other similar technology on any packaging, card, or other object associated with a spending account, provided that such QR code, barcode, or other technology is capable of providing an electronic link to the disclosures required under paragraph (1) to a consumer.(3)RulesNot
				later than 9 months after the date of enactment of the
				Prepaid Card Disclosure Act of 2014, the Bureau shall establish, by rule, the headings, content,
				and format of the fee table and estimate required
				under paragraph (1)..(b)Technical and
			 conforming amendmentsSection 903 of the Electronic Fund Transfer
			 Act (15 U.S.C. 1693a) is amended—(1)by redesignating
			 paragraph (4) (relating to the Board of Governors of the Federal Reserve
			 System), as so designated by section 1084(2)(A) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 2081), as
			 paragraph (3); and(2)in paragraph (3),
			 as so redesignated, by striking term Bureau means the
			 Bureau of Governors and inserting term Board means
			 the Board of Governors.(c)Preservation of authorityNothing in this Act shall be construed to limit, amend,  or otherwise alter  the authority of the Bureau of Consumer Financial Protection to issue and adopt rules, take any action, or exercise any other power under the Electronic Fund Transfer Act, including with respect to general-use prepaid cards or any other electronic fund transfer product not subject to the provisions of this Act.(d)Rule of construction relating to EBT cardsNothing in this Act shall be construed to affect the regulation of  electronic benefit transfers by the Bureau of Consumer Financial Protection.